OPINION — AG — SECT. 2 OF SENATE BILL NO. 14 THAT " THE APPROPRIATIONS MADE BY THIS ACT SHALL LAPSE NINETY(90) DAYS FOLLOWING THE CLOSE OF THE FISCAL YEAR AND WHICH THEY ARE MADE " SIMPLY EXTENDS, FOR SUCH 90-DAY PERIOD, THE TIME WITHIN WHICH OBLIGATION MAY BE INCURRED AGAINST THE VARIOUS ITMES OF THE APPROPRIATIONS ACT; AND THAT, UNDER THE PROVISIONS OF ARTICLE V, SECTION 55 OKLAHOMA CONSTITUTION, OBLIGATIONS PROPERLY INCURRED AGAINST THE SUCH AN ITEM OF APPROPRIATION, EITHER DURING THE FISCAL YEAR SPECIFIED IN SUCH APPROPRIATION OR DURING THE 90-DAY FOLLOWING THE CLOSE OF SUCH FISCAL YEAR, MAY BE PAID THEREFROM UP TO THE EXPIRATION OF 30 MONTHS FOLLOWING THE PASSAGE OF SAID ACT. (APPROPRIATIONS FOR VARIOUS STATE INSTITUTIONS) CITE: 62 Ohio St. 41.15 [62-41.15] (JAMES C. HARKIN)